ORDER

PER CURIAM.
Fabian Carpenter (“Movant”) appeals from the judgment of the motion court denying his request for post-conviction relief under Rule 29.15 after an evidentiary hearing. Movant contends that his trial counsel was ineffective at his trial for sell*584ing drugs by failing to plead and argue adequately his motion in limine to exclude the $2,775 (“the cash”) found under a couch in an apartment where movant resided with his girlfriend, and also in later failing to object at trial to the introduction of that money into evidence.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. . No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).